[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             JUNE 18, 2008
                              No. 07-12329
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                  D. C. Docket No. 06-00237-CR-J-33MCR

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

DONALD HARRIS JENKINS,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 18, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

     James A. Hernandez, appointed counsel for Donald Harris Jenkins on this
direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Jenkins’s conviction and sentence are

AFFIRMED.




                                         2